DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/01/2022 has been entered.
Response to Amendment
The Amendment filed on 7/01/2022 has been entered. Claims 35-48 and 51-54 remain pending in this application.
Response to Arguments
Applicant’s arguments with respect to claim(s) 35-54 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 35-37, 39-48, and 51-52  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fong et al. (US 2014/0150798 A1; hereinafter “Fong”).
Regarding claim 35, Fong discloses a respiratory mask, wherein the mask comprises a mask unit (patient interface assembly 120, Figure 32) and at least one emission device (vented elbow ring 70, Figure 12) for discharging exhaled gas from inside the respiratory mask (venting arrangement may diffuse the exhausted air, Paragraph 0093), the mask unit comprising at least one mask body (mask body base 133, Figure 32) and at least one mask bead (nasal pillows 131, Figure 32) connected to the mask body (nasal pillows 131 connected to mask base 133, Figure 32) and a connection unit (elbow 140, Figure 32) connected to the mask body for connection of a respiratory gas feed line (see elbow 140 connected to mask base 133, Figure 32), and the emission device comprising a plurality of separate flow channels (vented ring 70 comprising a plurality of vent slots 71, Paragraph 0116 and Figure 12) which respectively consist of at least two flow subchannels (see cross section of vent slots 71 shown in Figure 12 where cross sectional width is larger one either end of vent slot 71 as compared to middle section of slot, therefore has two distinct cross sectional widths, creating two subchannels) and are arranged at a distance from one another and at least in sections circularly or semi circularly (vent slots 71 extend around the periphery of the elbow ring 70, Paragraph 0116 and Figure 9) and wherein at least one of the flow channels comprises at least one constriction section which extends over a distance which is at least equal to an eighth of the total length of the flow channel (see annotated Figure 12 provided below showing how the middle portion of the vent slot 71 is narrower than the other portions of the slot, thus contains a constriction section; and this narrower portion extends over a distance which is clearly at least an eighth of the total distance of slot 71), and at least one of the flow channels comprises at least one inlet region narrowing in the shape of a funnel before a constriction section in a flow direction and at least one outlet region widening in the shape of a funnel after the construction section in the flow direction (see annotated Figure 12 provided below showing an inlet region narrowing in the shape of a funnel before the portion of the slot 71 labeled as the constriction section, and an outlet region widening in the shape of a funnel after the section in the flow direction). 

    PNG
    media_image1.png
    638
    605
    media_image1.png
    Greyscale

Regarding claim 36, Fong further discloses wherein the emission device (vented ring 70, Figures 11-12) is arranged in the connection unit (vented ring 70 arranged in elbow 80, Figure 11).
Regarding claim 37, Fong further discloses wherein the emission device (vented ring 150, Figure 32) is arranged at an interface between the mask body and the connection unit (see vented ring 150 located between mask body base 133 and elbow 140, Figure 32).   
Regarding claim 39, Fong further discloses wherein the emission device is manufactured as a separate component which is integrated into the mask body or the connection unit (vented elbow ring 70 may be provided in the support structure or mask frame body, Paragraph 0099). 
Regarding claim 40, Fong further discloses wherein the emission device (vented ring 70, Figures 11-12) defines a plane E3 (see annotated Figure 12 below, where vented ring 70 forms plane E3) and the connection unit (elbow assembly 80, Figures 11-12) defines a plane E4 (see annotated Figure 12 below, where annular junction 85 of elbow assembly 80 defines a plane E4).

    PNG
    media_image2.png
    536
    633
    media_image2.png
    Greyscale

	Regarding claim 41, Fong further discloses wherein the planes E3 and E4 are at a distance from one another (see annotated Figure 12 above, planes E3 and E4 at a distance from one another).
Regarding claim 42, Fong further discloses wherein the planes E3 and E4 are at a distance from one another and are materially connected to one another by a shoulder (see planes E3 and E4 shown in annotated Figure 12 above connected to each other by flange 73), the flow channels being arranged in the shoulder (vent slots 71 disposed within flange 73).  
Regarding claim 43, Fong further discloses wherein the emission device (vented ring 70, Figure 12) comprises at least nine separate flow channels (at least 9 vent slots 71 on vented ring 70 shown in Figure 9) which respectively consist of at least two flow subchannels (see cross section of vent slots 71 shown in Figure 12 where cross sectional width is larger one either end of vent slot 71 as compared to middle section of slot, therefore has two distinct cross sectional widths, creating two subchannels) the flow channels being arranged at a distance from one another (see each vent slot 71 spaced a distance apart from one another, Figures 9-12) and at least in sections circularly (see circular arrangement of vent slots 71, Figure 5) and channels being arranged circularly around the connection unit (see vents 71 arranged circularly around elbow 80, Figure 5).
	Regarding claim 44, Fong further discloses wherein the emission device (vented ring 70, Figures 9-12) comprises a plurality of separate flow channels (vents slots 71, Figures 9-12) which are arranged next to the connection unit in the mask body (see vents 71 arranged next to elbow 80, Figure 5), the emission device comprising a plurality of separate flow channels which respectively consist of at least two flow subchannels (see cross section of vent slots 71 shown in Figure 12 where cross sectional width is larger one either end of vent slot 71 as compared to middle section of slot, therefore has two distinct cross sectional widths, creating two subchannels) the flow channels being arranged at a distance from one another (vents 71 spaced apart from one another, Figure 5) and the connection unit is connected rotatably to the mask body (elbow 80 is a swivel elbow, abstract) and the flow channels being arranged circularly around the connection unit (see vent slots 71 arranged circularly around swivel elbow 80, Figure 5).
Regarding claim 45, Fong further discloses wherein the emission device (vented ring 70, Figure 12) defines a plane E perpendicular to an axis y of the connection unit and the flow channels respectively define a plane z of an emission direction, the planes E and z being arranged at an angle of between about 20° and 100° with respect to one another (see annotated Figure 12 below defining planes E, z, and y; where the angle in which planes E and z are offset from one another approximately falls within the wide range of 20° to 100°. It is also noted that this particular design limitation allows for a wide degree of variation). 

    PNG
    media_image3.png
    584
    741
    media_image3.png
    Greyscale

	Regarding claim 46, Fong further discloses wherein at least one of the flow channels (vent slots 71, Figure 12) has a varying channel cross section (see cross section of vent slots 71 where cross section is larger on one side compared to the other side, therefore has two distinct cross sectional widths, creating two subchannels, Paragraph 0104 and Figure 2).
	Regarding claim 47, Fong further discloses wherein at least one of the flow channels is configured at least in sections conically and/or in the shape of a cone (see Figure 12 in which both ends of vent slot 71 is funnel shaped, therefore configured in conically shaped sections).
Regarding claim 48, Fong further discloses wherein at least one shoulder (flanged surface 73, Figure 12) is arranged in at least one of the flow channels (shoulder 73 arranged in vent slot 71, Figure 12). 
	Regarding claim 51, Fong further discloses wherein at least one of the flow channels comprises at least in sections a channel cross section with a quadrilateral cross-sectional profile (see cross section of vent slot 71 shown in annotated Figure 12 below, wherein the middle section/constriction section of the vent slots comprise a four-sided shaped profile). 

    PNG
    media_image4.png
    554
    614
    media_image4.png
    Greyscale

Regarding claim 52, Fong further discloses wherein at least one of the flow channels comprises an outlet opening which is arranged transversely with respect to an inlet opening, so that a flow of the exhaled gas is diverted before emerging from the respiratory mask (see cross section of vent slot 71 shown in annotated Figure 12 below, where the axis of the inlet opening is transverse to the axis of the outlet opening, therefore flow of exhaled gas is diverted away from mask body upon exiting slot).

    PNG
    media_image5.png
    573
    661
    media_image5.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Fong et al. (US 2014/0150798 A1) in view of Burnham et al. (US 2013/0327336 A1). 
Regarding claim 38, Fong discloses the respiratory mask of claim 35, but is silent wherein the emission device is formed integrally as a part of the mask body.
However, Burnham teaches an analogous vented mask assembly (Figure 1 and abstract) wherein the emission device (vent 108, Figure 1) is formed integrally as a part of the mask body ("vent cap 108 may be permanently attached to or otherwise formed in one piece with the mask body”, Paragraph 0071).
Therefore, it would have been obvious at the time of invention to modify Fong’s device by having the emissions device formed integrally with the mask body, as this arrangement provides the patient with the option of not having to disassemble the elbow piece for cleaning (Paragraph 0093 of Burnham). 
Claims 53-54 are rejected under 35 U.S.C. 103 as being unpatentable over Fong et al. (US 2014/0150798 A1) in view of Ng et al. (US 2009/0050156 A1). 
Regarding claim 53, Fong discloses a process for producing a respiratory mask comprising a mask unit (patient interface assembly 120, Figure 32) and at least one emission device for discharging exhaled gas from inside the respiratory mask (vented elbow ring 30, Figure 2; venting arrangement may diffuse exhausted air, Paragraph 0093), the mask unit comprising at least one mask body (mask body base 133, Figure 32) and at least one mask bead (nasal pillows 131, Figure 32) connected to the mask body (see mask body base 133 connected to nasal pillows 131, Figure 32) and a connection unit (elbow 140, Figure 32) connected to the mask body for connection of a respiratory gas feed line (abstract and Figure 32), and the emission device (vented elbow ring 30, Figure 2) comprising a plurality of separate flow channels (vented ring 20 comprising a plurality of vents 25, Paragraph 0112 and Figure 2) which respectively consist of at least two flow subchannels (see cross section of vent 25 where cross section is larger on one side compared to the other side, therefore has two distinct cross sectional widths, creating two subchannels, Paragraph 0104 Figure 2) and are arranged at a distance from one another and at least in sections circularly or semi circularly (vent holes 25 arranged circularly, Figure 3).
However, Fong is silent wherein at least the emission device is produced in a casting process with at least two mutually complementary casting tools each having at least one projection protruding at least partially into a flow channel during casting.
However, Ng teaches an analogous vented mask device comprising an emissions device (vented cap 3000, Figure 1) wherein the emission device is produced in a casting process with at least two mutually complementary casting tools (upper mold and lower mold tools used to produce vent cap, Figure 2-22-5, and Paragraph 0218), each having at least one projection protruding (protrusion 2002, Figure 2-22-2) at least partially into a flow channel during casting (vent opening 2006, Figure 2-22-2).
Therefore, it would have been obvious at the time of invention to produce the emissions device of Fong’s device using a casting process containing two complementary casting tools, as taught by Ng, as this is an art recognized method of manufacturing a respiratory mask component. 
Regarding claim 54, Fong discloses a process for producing a respiratory mask comprising a mask unit (patient interface assembly 120, Figure 32) and at least one emission device for discharging exhaled gas from inside the respiratory mask (vented elbow ring 30, Figure 2; venting arrangement may diffuse exhausted air, Paragraph 0093), the mask unit comprising at least one mask body (mask body base 133, Figure 32) and at least one mask bead (nasal pillows 131, Figure 32) connected to the mask body (nasal pillows 131 connected to mask base 133, Figure 32) and a connection unit (elbow 140, Figure 32) connected to the mask body for connection of a respiratory gas feed line (abstract), and the emission device (vented elbow ring 30, Figure 2) comprising a plurality of separate flow channels ((vented ring 20 comprising a plurality of vents 25, Paragraph 0112 and Figure 2) which respectively consist of at least two flow subchannels (see cross section of vent 25 where cross section is larger on one side compared to the other side, therefore has two distinct cross sectional widths, creating two subchannels, Paragraph 0104 Figure 2) and are arranged at a distance from one another and at least in sections circularly or semi circularly (vent holes 25 arranged circularly, Figure 3), wherein the flow channels are arranged in at least one part of the mask unit (flow channels contained within mask unit, Figure 32).
However, Fong is silent wherein at least the emission device is produced in a casting process with at least two mutually complementary casting tools each having at least one projection protruding at least partially into a flow channel during casting.
However, Ng teaches an analogous vented mask device comprising an emissions device (vented cap 3000, Figure 1) wherein the emission device is produced in a casting process with at least two mutually complementary casting tools (upper mold and lower mold tools used to produce vent cap, Figure 2-22-5, and Paragraph 0218), each having at least one projection protruding (protrusion 2002, Figure 2-22-2) at least partially into a flow channel during casting (vent opening 2006, Figure 2-22-2).
Therefore, it would have been obvious at the time of invention to produce the emissions device of Fong’s device using a casting process containing two complementary casting tools, as taught by Ng, as this is an art recognized method of manufacturing a respiratory mask component. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B LEDERER whose telephone number is (571)- 272-7427.  The examiner can normally be reached on Monday - Friday, 7:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on (571)-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH B LEDERER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785